﻿Please allow me to congratulate you, Sir, on your
assumption of the presidency of the General Assembly at
its current session. I believe your wisdom and experience
will enable you to accomplish your lofty mission with
distinction. At the same time, I would like to express my
appreciation to Mr. Razali Ismail for his contribution as
President of the General Assembly at its last session.
This year, 1997, is no ordinary year for China. Last
February, when Deng Xiaoping, the chief architect of
China’s reform and opening-up, passed away, the 1.2
billion Chinese people were immersed in deep sorrow.
Turning grief into strength, we are determined to heed his
behest by deepening reform, opening the country still wider
to the outside world, stepping up national development and
promoting the cause of world peace. Here, on behalf of the
Chinese Government and people, I would like once again
to thank the United Nations and its Member States for the
sincere condolences they expressed on the passing of Deng
Xiaoping. Your kind words gave us strength at our time of
bereavement.
Just a few days ago, the Fifteenth National Congress
of the Communist Party of China came to a triumphant
conclusion in Beijing. This Congress, holding high the great
banner of Deng Xiaoping theory, charts the future course of
China’s development with a blueprint and displays the
resolve to carry forward the cause of building socialism
with Chinese characteristics well into the twenty-first
century.
On 1 July of this year, China resumed its exercise of
sovereignty over Hong Kong, which wiped out our national
humiliation of one and a half centuries and opened up a
new chapter in our peaceful reunification. During the more
than two months since its return, Hong Kong has enjoyed
social stability and economic prosperity, which fills the
people of Hong Kong, of China and of the world at large
with great joy.
The realization of Deng Xiaoping’s concept of “one
country, two systems” in Hong Kong carries profound
significance. Firmly adhering to this concept, we will
keep up the peaceful reunification of our motherland by
ensuring a smooth return of Macao and eventually
resolving the Taiwan question. Taiwan is an inalienable
part of Chinese territory, and the Taiwan question is
purely an internal affair of China. Any country that
attempts to use the Taiwan question to put pressure on
China or even clamours for “two Chinas” or “one China,
one Taiwan” has acted in total contravention of the
purposes and principles of the United Nations Charter and
the relevant General Assembly resolutions. Such
behaviour will be absolutely unacceptable to the Chinese
people, as well as to all the countries upholding justice in
the world.
As the international situation continues to undergo
profound changes, peace and development have become
the main themes of our times. The world is evolving
towards multipolarity with growing diversity in countries’
political, economic and cultural lives. This trend has
become an irresistible tide of history.
The two world wars in the first half of the twentieth
century plunged mankind into unprecedented havoc. And
the cold war, which lasted for more than four decades in
the latter half of our century, kept humanity in the dark
shadow of war. Reviewing the past and looking to the
future, people throughout the world are anxiously waiting
for the establishment of a just and equitable new
international political and economic order, and they are
hoping to see lasting peace and prosperity for all in the
coming century.
The cold-war security regime that featured military
alliances and the arms race is, as has been proved,
incapable of making peace. Expanding military blocs and
enhancing military alliances under new circumstances can
do little to bring about greater security. Relations between
States should be based on the five principles of mutual
respect for sovereignty and territorial integrity, mutual
non-aggression, non-interference in each other’s internal
affairs, equality and mutual benefit and peaceful
coexistence. Each country has the right to choose a road
of development according to its own national conditions,
and no country should interfere in the internal affairs of
other countries on whatever grounds. This must serve as
the political prerequisite for global and regional security.
16


All countries should increase their mutually beneficial
cooperation in the economic field, eliminate unequal
practices in trade and economic relations, and do away with
discriminatory policies with a view to gradually narrowing
the gap between the rich and the poor and achieving
common prosperity. This should serve as the economic
foundation for global and regional security.
All countries should step up consultation and
cooperation in the security field, increase mutual
understanding and trust, and undertake to settle through
peaceful means, whatever differences and disputes they may
have. This is the practical way to achieve global and
regional security.
In the first half of the year, five countries — China,
Russia, Kazakhstan, Tajikistan and Kyrgyzstan — signed
the agreement on mutual reduction of military forces in the
border areas; the four-party talks aimed at bringing about a
new peace mechanism on the Korean peninsula were
launched; and the Regional Forum of the Association of
South-East Asian Nations (ASEAN) introduced a
preliminary form of cooperation on security issues featuring
equal participation and negotiated consensus. These are
some of the examples of searching for new models of
security cooperation and of the initial progress already
made.
We feel concerned about the recent setbacks in the
Middle East peace process. We are of the view that the
relevant United Nations resolutions should be complied
with, agreements reached among the parties concerned in
the peace process should be honoured, the principle of land
for peace should be adhered to, and terrorist activities
should stop. We hope that the parties concerned will work
together on that basis so that the Madrid Peace Conference
on peace in the Middle East will resume at an early date.
We are also deeply concerned about the incessant conflicts
and turmoil which have plagued Africa since the beginning
of this year, and wish the African countries steady progress
along the road of peace and development.
The past year has seen new progress in the field of
international arms control and disarmament. The Chemical
Weapons Convention has entered into force; the Preparatory
Committee of the Comprehensive Nuclear-Test-Ban Treaty
has started its work; the extent of nuclear-weapon-free
zones is increasing; and negotiations on the efficacy of the
Biological Weapons Convention have made further
headway.
In our view, no one should try to monopolize the
market in the name of preventing proliferation or try to
interfere in the economic and technological cooperation of
other countries, developing countries in particular. An
overhaul of the discriminatory and exclusive
non-proliferation regimes and arrangements is thus
necessary, on the basis of universal participation, and the
United Nations should see to it that it accomplishes
something in this regard.
We maintain that continued efforts should be made
to advance the process of multilateral arms control and
disarmament. The universality of international arms-
control treaties should be strengthened and complete
adherence to them ensured. Instead of weakening and
undermining security, arms-control and disarmament
efforts should reinforce it. The target of disarmament
should not be shifted to developing countries, as countries
with the largest and most sophisticated arsenals bear a
special responsibility for disarmament.
I would also like to draw the Assembly’s attention
to China’s recent announcement of a unilateral step of
disarmament — that is, having reduced its troop strength
by 1 million in the 1980s, China will further reduce its
military by 500,000 troops within the next three years.
This is a move of major significance in the field of
disarmament.
In the past year, the overall situation of the world
economy has been good. Economic links and mutual
penetration among countries and regions are on the
constant increase. The importance of international
cooperation should be given a fresh evaluation with a
view to making it broader, closer and more fruitful.
Developing countries are most vulnerable to the
impact of adverse environmental conditions because of
their weak economic foundations. At present, the
international financial market is highly globalized and
very risky. We should work to stabilize the financial
market and ensure steady economic growth of the
developing countries.
The Uruguay Round agreements should be
implemented in a comprehensive, faithful and balanced
manner, and attempts to impose a linkage between
environmental or labour standards and trade must be
opposed.
Environment and development pose a common
challenge to mankind. The United Nations has held two
17


important conferences in the 1990s, setting forth a set of
guiding principles for the solution of the issue. We hope the
international community, developed countries in particular,
will honour its pledges to provide funds and transfer
technology to the developing countries so as to translate the
declaration of partnership into real action.
Many transboundary issues, such as poverty,
unemployment, refugees, drugs and crime, need to be
addressed through consultation by the international
community. The work of the United Nations in the social
field needs to be strengthened. All countries should, in
keeping with the principles of mutual respect, equality and
mutual benefit, endeavour to promote international
cooperation. They should get down to practical tasks, the
first of which is to help developing countries deal with their
most urgent difficulties. We hope that the special session of
the General Assembly on international drug control,
scheduled for next year, will yield positive results by
formulating a cross-century strategy for combating drug-
related crimes through strengthened international
cooperation along with effective measures of
implementation.
China will continue to support the United Nations in
its work in the social field and will make a greater
contribution to social progress around the world.
The realization of human rights is the common ideal
of mankind. All countries have made great efforts to this
end, with both achievements and lessons. We maintain that
the universality of human rights should be respected; yet
their realization must be integrated with the conditions of
each country. A review of United Nations practice over the
past 50 years and more shows that when countries or
regions do this they will enjoy social stability, economic
development and popular contentment. When they do not,
society will face disintegration, with people losing their
most basic human rights and freedoms, and gross violations
of human rights will even take place when chaos erupts as
a result of war.
We say it is quite natural for people to differ on the
human rights issue. The question is how to deal with these
differences. Which is the better approach: dialogue or
confrontation? I opt for dialogue. Only dialogue can
enhance mutual understanding and cooperation.
Confrontation, on the other hand, can only lead to further
estrangement and do nobody any good. We are pleased to
see that more and more countries are in favour of dialogue
in handling the human rights issue.
The Chinese Government attaches importance to
human rights and is dedicated to promoting and protecting
human rights of its people. Having repeatedly suffered
from foreign aggression in the past, the Chinese people
know full well how state sovereignty and territorial
integrity fundamentally guarantee the realization of their
human rights. We in China — taking upon ourselves the
task of feeding, clothing, sheltering and educating, and
providing travel facilities to, our 1.2 billion people —
know full well how vitally important our right to
subsistence and our right to development are. To enable
our people to lead a freer, happier and more democratic
life, we are focusing above all on the development of our
economy and on advancing democracy and our legal
system.
China will soon sign the International Covenant on
Economic, Social and Cultural Rights and is studying
earnestly the International Covenant on Civil and Political
Rights. We stand ready to work with other countries in a
continued effort to promote cooperation in the
international human rights field.
As the most important intergovernmental
organization in the world, the United Nations occupies an
irreplaceable position in international life. At the same
time, an evolving situation calls for reform of the United
Nations.
Last July, Secretary-General Kofi Annan submitted
an extensive report on the reform of the United Nations.
We appreciate his effort.
We are in favour of reforming the United Nations.
The purpose of such reform is to strengthen the role of
the United Nations and enhance its efficiency. Measures
taken in this regard must reflect the common interests of
all Member States and the results must be able to stand
the test of time. To this end, we offer the following
views.
United Nations reform is the shared cause of all
Member States. It should allow full play to democracy,
heed the voices of all sides and take into account the
interests of various parties. The reform plan should be
widely acceptable to Member States.
To enhance efficiency, an appropriate reduction of
personnel and expenditure is necessary. What is
important, however, is for the reform to put greater
emphasis on development issues with a view to
18


strengthening rather than weakening the United Nations role
in the promotion of economic and social development.
The reform should help preserve the diversity in the
United Nations, which is a microcosm of the diversity of
the world. Only when world diversity is recognized and
respected can different countries live in harmony and make
progress together.
The reform should stress practical results, place value
on quality, and progress in an incremental manner.
The enlargement of the Security Council should follow
the principle of equitable geographical distribution and
ensure a proper balance between developing and developed
countries. The Security Council will better perform the lofty
mission entrusted to it under the United Nations Charter
only when it becomes more broadly representative.
Payment of assessed dues is the bounden duty of
every Member State under the Charter of the United
Nations. We urge the countries concerned to pay off their
arrears without conditions and as early as possible in order
to put the United Nations on a sound financial basis for
normal operation.
Countries around the world need the United Nations.
So does the United Nations need their support.






